Citation Nr: 9900413	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-40 217	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction, 
currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his former wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from June 
1943 to January 1945.

In May 1995, the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas, denied, 
inter alia, the veterans claims for an increased rating for 
anxiety reaction, rated as 50 percent disabling, and for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  He timely 
appealed to the Board of Veterans Appeals (Board).

The appeal initially included claims for service connection 
for a seizure disorder and for postoperative residuals of a 
right hip replacement, which the veteran alleged were 
secondary to his service-connected anxiety reaction.  In 
August 1997, the Board denied the claims for service 
connection; those issues are no longer before it.  In August 
1997, the Board also remanded the claims for an increased 
rating and a TDIU to the RO for further consideration in 
order to comply with the holding in Karnas v. Derwinski, 
1 Vet. App. 308, 31213 (1991), primarily for readjudication 
in light of the revised criteria for evaluating psychiatric 
disorders. After the RO continued the denial of the claims, 
and gave the veteran an opportunity to respond, the claims 
remaining on appeal were returned to the Board.


REMAND

The veteran contends that his service-connected anxiety 
disorder is more severe than presently rated and that he is 
unemployable as a result of the disability.  Unfortunately, 
after further review of the claims file, the Board finds that 
an additional remand of this matter is warranted.

When originally service connected in January 1945, his 
psychiatric disability was characterized as a 
psychoneurosis since this was the predominant diagnosis 
while he was in service and, in fact, the reason for his 
discharge from the military.  However, psychiatrists who 
examined him during service, as well as a VA psychiatrist who 
examined him shortly after service, in March 1947, noted that 
his psychoneurosis was manifested, in part, by depression.  
Consequently, in April 1947, the RO amended the 
characterization of his psychiatric disability to 
psychoneurosis, reactive depression.  Also, the RO 
increased the rating for the disability from 30 to 50 
percent.  

However, in May 1948, based largely on the results of a VA 
psychiatric examination conducted the previous month, the RO 
changed the characterization of the psychiatric disability to 
anxiety reaction; the RO has since continued that 
characterization in the years since.  The 50 percent rating 
also has remained in effect, except for a brief period during 
March and April 1965 when it temporarily was increased to 100 
percent after the veteran was hospitalized for relevant 
treatment.  Incidentally, during that hospitalization, 
doctors noted that there were very few, if any, clinical 
findings suggestive of an anxiety reaction; rather, the 
primary diagnosis was schizoid personality disorder 
manifested by a multitude of symptoms (emotional detachment, 
shallow interpersonal relationships, sensitivity, vagueness, 
and confusion of thought).

When more recently examined by a VA psychiatrist for 
compensation purposes, in May 1993, it was indicated that the 
veteran still had an anxiety disorder; however, additional 
diagnoses were dysthymia, a history of a dependency on 
alcohol, and a mixed personality disorder with avoidant and 
dependent characteristics.  The examiner also observed and 
diagnosed various physical ailments that the veteran had, 
most notably a recurring seizure disorder and chronic 
residuals of a recent right hip replacement, and the examiner 
further indicated that the psychosocial stressors in the 
veterans life at that time were primarily secondary to the 
physical limitations and impairment that he had as a result 
of these conditions.  

After being hospitalized at a VA medical center (VAMC) in 
March 1995, the diagnoses were major depression (stemming 
from the poor status of the veterans physical health) and a 
history of alcohol dependence.  An anxiety disorder was not 
diagnosed.  The same was true when he was hospitalized at a 
VAMC most recently, in September 1997, after he reportedly 
took an overdose of the medication used to treat his mental 
illness.  It was indicated that, aside from the functional 
impairment caused by his numerous physical ailments, his 
depression, isolation, and loneliness could be traced to the 
recent termination of his marriage in a divorce.

The Board finds that evidence cited to above raises questions 
as to the appropriateness of the anxiety disorder diagnosis 
and the relationship, if any, between any current depressive 
disorder and the psychiatric pathology manifested in service.  
Because the medical evidence currently of record does not 
contain sufficient information to make these determinations, 
the Board finds that the veteran should undergo a 
comprehensive VA psychiatric evaluation to obtain a medical 
opinion on these dispositive issues.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  Also, if he has received 
any additional treatment since his claim was last considered 
by the RO that might shed further light on these critical 
issues, this evidence should be obtained prior to the veteran 
undergoing examination.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1993).

The claim for a TDIU is inextricably intertwined with the 
claim for an increased rating for the psychiatric disorder.  
See Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991).  As this 
issue cannot fairly be resolved presently, the Boards 
consideration of the TDIU claim is deferred pending 
completion of the development and adjudication concerning the 
claim for an increased rating.

The Board regrets that a further remand (and deferment) will 
further delay the Boards decision on the issues remaining on 
appeal.  However, such actions are necessary to ensure that 
all due process and other legal requirements are met, and 
that the veteran is given every consideration with respect to 
those issues. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should request from the 
veteran a list (containing names, dates, 
and addresses) of all sources of 
treatment (VA, private or other) that he 
has received since 1997 that might have a 
bearing on his present appeal, the 
records of which have not already been 
identified and/or obtained.  After 
securing any necessary release form(s), 
the RO should request and associate 
with the claims file copies of all such 
treatment records.  If any records 
requested are unavailable, that fact 
should clearly be documented in the 
claims file.

2.  Upon completion of the above 
development, or after the veteran has 
been given a reasonable opportunity to 
submit additional evidence relevant 
to his case, he should undergo a VA 
psychiatric examination by a board of 
psychiatrists to ascertain the full 
nature, extent, and etiology of all 
psychiatric pathology experienced by the 
veteran.  It is imperative that the 
psychiatrists who are designated to 
examine the veteran review the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
necessary testing should be accomplished 
and all clinical findings reported in 
detail.  In this regard, the examiners 
should make every effort to reach a 
consensus with respect to their diagnoses 
and findings, and to present a single, 
collaborative examination report and 
opinion.  

After examination of the veteran and 
review of the claims file, if major 
depression or any other depressive 
disorder is diagnosed, the examiners 
should address each of the following:  
(i) whether any such disorder was 
manifested while the veteran was on 
active duty in the military, to include 
consideration of whether it was then in a 
prodromal state; (ii) whether the 
diagnosis of anxiety reaction for the 
veterans in-service psychiatric 
symptomatology is appropriate (to include 
whether the change in diagnosis shortly 
after service was appropriate under the 
circumstances); and (iii) if no 
depressive disorder was manifested in 
service, whether there is any 
relationship between any currently 
diagnosed depressive disorder and the 
psychiatric disorder manifested in 
service.  All examination findings, along 
with the complete rationale underlying 
any conclusions drawn or opinions 
expressed (to include citation to 
specific evidence in the record) should 
be set forth in a typewritten report.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with the 
claims file, for immediate corrective action.

4.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claims for an increased rating and a TDIU 
in light of all additional evidence 
received, and all pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

5.  Unless the benefits sought are 
granted to the veterans satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
evidence and arguments in response 
thereto, prior to the case being returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to develop the facts pertinent 
to the claims and to ensure due process of law.  By this 
action, the Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition warranted in this 
case. The veteran need take no action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
